Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 10/22/2019.  
The drawings filed on 10/22/2019 are acceptable.
Claims 1-19 are pending and have been examined.

Allowable Subject Matter
Claims 1-19 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “each of the lock holes of the chuck base comprises a first portion and a second portion connected to the first portion, the first portion has a first opening on a bottom surface of the 10chuck base, the second portion has a second opening on the bottom surface of the chuck base, and a width of the second opening of the second portion is smaller than a width of the first opening of the first portion”.  
In re to claim 6, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “each of the lock holes comprising a first portion and a second portion connected to the first portion, the first portion has a first opening on a bottom surface of the chuck base, the second 15portion has a second opening on the bottom surface of the chuck base, a width of the second opening of the second portion is smaller than a width of the first opening of the first portion”.  
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the chuck base comprises a plurality of lock holes formed 
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include either of the above limitations.
In re to claims 2-5, claims 2-5 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claim 7-11, claim 7-11 depends from claim 6, thus are also allowed for the same reasons provided above.     
In re to claims 13-19, claims 13-19 depend from claim 12, thus are also allowed for the same reasons provided above.    
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The closest prior art listed on the form 892 and not specifically relied upon are considered related to applicant’s disclosure to further show the general state of the art. The prior art Sansone et el. (US 2010/0039747 A1) cited relate to electrostatic chuck comprising: at least one dielectric layer;5an electrode layer coupled to the dielectric layer an electrode layer coupled to the dielectric layer; and a chuck base. However, Sansone et el. is silent on  “each of the lock holes of the chuck base comprises a first .  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/YEMANE MEHARI/Primary Examiner, Art Unit 2839